In an action for libel, etc., the parties cross-appeal from an order of the Supreme Court, Orange County, dated June 24, 1974, as follows: (1) plaintiff, from so much of the order as denied him leave to amend his complaint with respect to the proposed second and fifth causes of action as set forth in the proposed amended complaint and dismissed those causes from the amended complaint and (2) defendants, from so much of the order as (a) denied their cross motion for summary judgment with respect to the original complaint and (b) permitted plaintiff to amend his complaint with respect to the first, third and fourth causes of action as set forth in the proposed amended complaint. Order modified by striking therefrom the third and fifth decretal paragraphs, and substituting therefor a provision granting plaintiff’s motion to amend the complaint with respect to the proposed second and fifth causes of action. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to plaintiff. The second cause of action in plaintiff’s amended complaint sets forth a claim cognizable at law. It alleges that on April 4, 1973 defendants maliciously *670published- an' article containing the1 following defamatory'matter: "When-questioned about his reference to" ‘racist remarks’, Beatty said that he has access 4o tapes In which Schermerhom has -madesubtle anti-Mack; and antisemitie ’ statements hut lie has refused to ■ reveal' who. has. the tapes ”. It goés-on tó "allege that the words, in the statement, were published by defendants 'when they knew there were, no-tapes in existence, that, defendants were the ones who had communicated tó Senator Beatty that such tapes were in existence when they in fact .knew no such tapes were, in existence, thatythey^knowingly gave false information to Senator .Beatty, and that they " thereafter published, his statements reciting what.-they had ,tpld Mm, ps a. result of which plaintiff was injured in Ms -good, name, -fame, credit and reputation.. In'our opinion, this, cause-.States , a good cause of action. The-fifth .cause., of action in the proposed amended complaint alleges, that defendants, between April 2, .19-73 and". '■July 18, 1973,- published, articles 'containing false and defamatory matter which-' . théy knew tó be false, with such reckless disregard of the truth ais to demonstrate, Actual málice,.-ás.a result of which plaintiff was itijtiredin his. good, ñamé,. fame, -credit-and reputation:' In our opinion, such republication of-an allegedly . defamatory -article demonstrates, actual, malice (see .Church -of -'Scicniologg of Cal. v. Bell. Pub. Co., 362 P. Supp; 767). Cohalán, • Acting P.'j'. Christ, . Brennan, Munder and £>hapiro, Jj., concurf